July 18th, 2016
Confidential




Exhibit 10.1


    
APPENDIX AGREEMENT
This appendix Agreement (the “Agreement”) is dated as of July 18th, 2016 between
Timken Europe, 2, rue Timken 68000 Colmar France, registered under No Siret 775
757 487. 00050 (the “Company”) a branch of The Timken Company, and Andreas
Roellgen (the “Employee”).
This agreement is an appendix to Mr. Roellgen’s employment contract signed with
Timken Europe (formerly designated as Timken France) on September 1st 1997.
Recitals
WHEREAS, the Employee is a key employee of the Company and has made and is
expected to continue to make major contributions to the profitability, growth
and financial strength of the Company;
WHEREAS, the Company wishes to induce its key employees to remain in the
employment of the Company and to assure itself of stability and continuity of
operations by providing severance protection to those key employees who are
expected to make major contributions to the success of the Company and The
Timken Company. In addition, the Company recognizes that a termination of
employment may occur following a change in control in circumstances where the
Employee should receive additional compensation for services theretofore
rendered and for other good reasons, the appropriate amount of which would be
difficult to ascertain. Hence, the Company has agreed to provide special payment
in the event of a change in control of The Timken Company; and
NOW, THEREFORE, in consideration of the premises provided for in this Agreement,
the Company and the Employee agree as follows:
1.Definitions:
These definitions are given for information purposes. They are applicable as
long as the Employee effectively enjoys the benefits defined herein. In any
case, these definitions do not create any supplementary rights for the Employee
1.1Base Salary: The term “Base Salary” shall mean the Employee’s annual gross
base salary as in effect on the date this Agreement becomes operative, as the
same may be increased from time to time.


1.2Board: The term “Board” shall mean the Board of Directors of The Timken
Company.


1.3Change in Control: “Change in Control” means the occurrence during the Term
of any of the following events:


(a)any individual, entity or group is or becomes the beneficial owner of 30% or
more of the combined voting power of the then-outstanding Voting Stock of The
Timken Company provided, however, that:


1

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




(i)for purposes of this Section 1.3(a), the following acquisitions will not
constitute a Change in Control: (A) any acquisition of Voting Stock of The
Timken Company directly from The Timken Company that is approved by a majority
of the Incumbent Directors, (B) any acquisition of Voting Stock of The Timken
Company by the Company or any Subsidiary, (C) any acquisition of Voting Stock of
The Timken Company by the trustee or other fiduciary holding securities under
any employee benefit plan (or related trust) sponsored or maintained by The
Timken Company or any Subsidiary, and (D) any acquisition of Voting Stock of The
Timken Company by any person pursuant to a Business Transaction that complies
with clauses (i), (ii) and (iii) of Section 1.3(c) below;


(ii)if any person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock of The Timken Company as a
result of a transaction described in clause (A) of Section 1.3(a)(i) above and
such person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of The Timken Company representing 1% or more of the
then-outstanding Voting Stock of The Timken Company, other than in an
acquisition directly from The Timken Company that is approved by a majority of
the Incumbent Directors or other than as a result of a stock dividend, stock
split or similar transaction effected by The Timken Company in which all holders
of Voting Stock are treated equally, such subsequent acquisition shall be
treated as a Change in Control;


(iii)a Change in Control will not be deemed to have occurred if a person is or
becomes the beneficial owner of 30% or more of the Voting Stock of The Timken
Company as a result of a reduction in the number of shares of Voting Stock of
The Timken Company outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such person thereafter becomes the beneficial owner of any additional
shares of Voting Stock of The Timken Company representing 1% or more of the
then-outstanding Voting Stock of The Timken Company, other than as a result of a
stock dividend, stock split or similar transaction effected by The Timken
Company in which all holders of Voting Stock are treated equally; and


(iv)if at least a majority of the Incumbent Directors determine in good faith
that a person has acquired beneficial ownership of 30% or more of the Voting
Stock of The Timken Company inadvertently, and such person divests as promptly
as practicable but no later than the date, if any, set by the Incumbent
Directors a sufficient number of shares so that such person beneficially owns
less than 30% of the Voting Stock of The Timken Company, then no Change in
Control shall have occurred as a result of such person’s acquisition; or


(b)a majority of the Board ceases to be comprised of Incumbent Directors; or


(c)the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of The Timken
Company and of the Company or the acquisition of the stock or assets of another
corporation, or other transaction (each, a “Business Transaction”), unless, in
each case, immediately following such Business Transaction:


2

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




(i)the Voting Stock of The Timken Company outstanding immediately prior to such
Business Transaction continues to represent (either by remaining outstanding or
by being converted into Voting Stock of the surviving entity or any parent
thereof), at least 51% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction
(including, without limitation, an entity which as a result of such transaction
owns The Timken Company and the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries),


(ii)no person (other than The Timken Company, such entity resulting from such
Business Transaction, or any employee benefit plan (or related trust) sponsored
or maintained by The Timken Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 30%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and


(iii)at least a majority of the members of the Board of Directors of the entity
resulting from such Business Transaction were Incumbent Directors at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Transaction; or


(d)approval by the shareholders of The Timken Company of a complete liquidation
or dissolution of The Timken Company, except pursuant to a Business Transaction
that complies with clauses (i), (ii) and (iii) of Section 1.3(c).
The Company shall give the Employee written notice, delivered to the Employee in
the manner specified in Section 9 hereof, of the occurrence of any event
constituting a Change in Control as promptly as practical, and in no case later
than 10 calendar days, after the occurrence of such event.
1.4CIC Amount: The term “CIC Amount” shall mean an amount equal to the sum of:
(a)One and one-half times the greater of: (i) the Employee’s Base Salary in
effect immediately prior to the Employee’s Termination of Employment or (ii) the
Employee’s Base Salary in effect immediately prior to the Change in Control;
plus,
(b)One and one-half times the greater of (i) the Employee’s Incentive Pay for
the year in which the Employee’s employment is terminated or (ii) the Employee’s
Incentive Pay for the year in which the Change in Control occurred.


1.5Company Termination Event: The term “Company Termination Event” shall mean
the Termination of Employment of the Employee by the Company or otherwise in any
of the following events and prior to any Employee Termination Event:


(a)The Employee’s death; or




3

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




(b)For Cause. Termination of Employment shall be deemed to be for “Cause” only
if compliant with French laws and based on the fact that the Employee has done
any of the following:


(i)An intentional act of fraud, embezzlement or theft in connection with his
duties with the Company;


(ii)Intentional wrongful disclosure of secret processes or confidential
information of the Company, or The Timken Company or a Company subsidiary ; or


(iii)Intentional wrongful engagement in any Competitive Activity which would
constitute a material breach of the Employee’s duty of loyalty to the Company.
For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” unless done or omitted to be done, by the
Employee not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interest of the Company.
1.6Competitive Activity: The term “Competitive Activity” shall mean the
Employee’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company and such enterprise’s
sales of any product or service competitive with any product or service of the
Company amounted to 25% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net sales for its most recently completed
fiscal year. “Competitive Activity” shall not include (a) the mere ownership of
securities in any enterprise and exercise of rights appurtenant thereto or (b)
participation in management of any enterprise or business operation thereof
other than in connection with the competitive operation of such enterprise.
For the purposes of this Agreement, the enterprise will be considered to engage
in direct competition with the Company if it performs the following competitive
activities: the design, manufacture, marketing and/or sale of bearings,
gearboxes, transmissions, chains, belts and/or related products and services.
1.7Employee Termination Event: The term “Employee Termination Event” shall mean
the Termination of Employment of the Employee (including a decision to retire
under the requirements provided by French law and the applicable collective
bargaining agreement if eligible) by the Employee in any of the following
events:


(a)A determination by the Employee made in good faith that upon or after the
occurrence of a Change in Control:


(i)a material reduction in the nature or scope of the responsibilities,
authorities or duties of the Employee attached to the Employee’s position held
immediately prior to the Change in Control has occurred; or


(ii)a change of more than 100 kilometers has occurred in the location of the
Employee’s principal office immediately prior to the Change in Control;


(b)A material reduction by the Company in the Employee’s Base Salary upon or
after the occurrence of a Change in Control;


4

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




For purposes of this Agreement, the amount of any reduction in annual base
salary elected by the Employee shall be included in the determination of Base
Salary; or
(c)An action or inaction that constitutes a material breach by the Company of
this Agreement upon or after the occurrence of a Change in Control.
Notwithstanding the foregoing, no Termination of Employment by the Employee will
be an Employee Termination Event unless (x) the Employee gives the Company
notice of the existence of a condition described in subsection (a), (b), or (c),
above within 90 days of the initial existence of such condition, and (y) the
Company does not remedy such condition described in clause (a), (b), or (c)
above, as applicable, within 30 days of receiving the notice described in the
preceding clause (x), and (z) the Employee terminates employment within 2 years
after the initial existence of a condition described in subsection (a), (b), or
(c), above.
1.8French Severance Payments: The term “French Severance Payments” shall mean an
amount equal to the total mandatory gross severance payments to be paid to the
Employee in case of termination pursuant to the French legal provisions, any
contractual provisions as well as pursuant to the collective bargaining
agreements either national or company-wide applicable to the employment
relationship between, the Employee and the Company, including notice period
indemnity paid in lieu (i.e., when the notice period is not worked).


1.9Incentive Pay: The term “Incentive Pay” shall mean an annual amount equal to
the target annual amount of Incentive Payments payable to the Employee. However,
for purposes of Section 4.2 for a Termination of Employment other than in the
Limited Period, Incentive Pay shall mean an amount equal to the annual incentive
amount actually paid, based on the attainment of pre-established goals, and
subject to the generally applicable terms of the Senior Executive Management
Performance Plan or any similar plan for the calendar year in which the
Termination Date occurs.


1.10Incentive Payments: The term “Incentive Payments” shall mean any cash
incentive compensation paid based on an annual performance period (whether
pursuant to the Company’s Senior Executive Management Performance Plan or any
similar plan or through any other means).


1.11Incentive Payout Percentage: The term “Incentive Payout Percentage” shall
mean, for a given year, (a) the amount of Incentive Payments paid to the
Employee, divided by (b) the corresponding amount of Incentive Pay, expressed as
a percentage, but in no event exceeding one hundred percent (100%).


1.12Incumbent Directors: The term “Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of The Timken Company and any
individual becoming a Director subsequent to the date hereof whose election,
nomination for election by The Timken Company’s shareholders, or appointment,
was approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of The Timken
Company in which such person is named as a nominee for director, without
objection to such nomination); provided, however, that an individual shall not
be an Incumbent Director if such individual’s election or appointment to the
Board occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.


1.13Limited Period: The term “Limited Period” shall mean that period of time
commencing on the date of a Change in Control and continuing for a period of
three years.


5

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




1.14Notice of Termination: The term “Notice of Termination” shall mean a written
notice compliant with French law requirements.


1.15Agreement Amount: The term “Agreement Amount” shall mean an amount equal to
the sum of:


(a)One times the Employee’s Base Salary in effect immediately prior to the
Employee’s Termination of Employment; plus


(b)One times an amount equal to (x) the Employee’s highest Incentive Payout
Percentage during the five years immediately preceding the year in which the
Employee’s employment is terminated, multiplied by (y) the amount of the
Incentive Pay for the year in which Employee’s employment is terminated.


1.16Period: The term “Period” shall mean the period beginning on the Employee’s
Termination Date and ending on the one and one-half anniversary of the
Termination Date.


1.17Subsidiary: The term “Subsidiary” means a corporation, partnership, joint
venture, unincorporated association or other entity in which The Timken Company
directly or indirectly beneficially owns 50% or more ownership or other equity
interest.


1.18Termination Date: The term “Termination Date” shall mean the effective date
of the Employee’s Termination of Employment with the Company, i.e. the end of
his notice period.


1.19Termination of Employment: The term “Termination of Employment” means
termination of employment compliant with French law requirements.


1.20Voting Stock: The term “Voting Stock” means securities entitled to vote
generally in the election of directors.


2.Operation of Agreement: This Agreement shall be effective immediately upon its
execution.


3.Conditions during the Limited Period: During the Limited Period:


(a)the Employee shall remain in the same or better office and position in the
Company (or a successor thereto) or any Subsidiary that the Employee held
immediately prior to the Change in Control;


(b)if the Employee was a Director of the Company or a Subsidiary immediately
prior to a Change in Control, the Employee shall remain a Director of the
Company (or a successor thereto) or a Director of such Subsidiary;


(c)Employee shall be entitled to receive Incentive Payments equal to or in
excess the Employee’s average Incentive Pay for the previous three calendar
years; and such amounts will be paid in the calendar year following the calendar
year in which the amounts are earned but in no event later than 2½ months after
the end of the calendar year following the calendar year in which such amounts
are earned;


6

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




(d)(i) the Company shall continue in effect without a material negative change
to any compensation or benefit plan in which the Employee participated
immediately prior to the Change in Control and, as applicable, the Company shall
continue Employee’s participation in any such compensation or benefit plan; (ii)
the Company shall take no action that would directly or indirectly materially
reduce any of the benefits of any compensation or benefit plan enjoyed by the
Employee at the time of the Change in Control; (iii) the Employee shall continue
to be entitled to no less than the same number of paid vacation days to which
the Employee was entitled immediately prior to the Change in Control, based on
years of service with the Company in accordance with the normal vacation policy,
in effect immediately prior to the Change in Control, of the Company immediately
prior to the Change in Control, and (iv) the Company shall take no other action
which would materially adversely change the conditions or perquisites of the
Employee’s employment as in effect immediately prior to the Change in Control;
and


(e)the termination of Employee’s employment by the Company shall only be
effected pursuant to a Notice of Termination satisfying the requirements of the
French law and applicable collective bargaining agreements.
Employee acknowledges that if the Company fails to fulfill any of its
obligations under this Section 3, Employee’s only recourse is to cause such
failure to be considered an Employee Termination Event if the breach is
considered a material breach of this Agreement.
4.Severance Compensation: The Severance Compensation will exclusively be
governed by the French regulations and collective bargaining agreements either
national or company-wide. The purpose of this Agreement is to provide a
supplement to the French Severance Payments that may result from a change in
control (CIC) resulting in a termination of the employment contract of the
Employee. Under these circumstances and provided that all requirements provided
in this Agreement are complied with, the Company will provide an additional
payment to cover the difference between the Agreement Amount or the CIC Amount
provided in this Agreement and the French Severance Payments. If the French
Severance Payments would be in excess of the Agreement Amount or the CIC Amount,
no payment would be made to the Employee pursuant to this Agreement, other than
any payment pursuant to Section 6 of this Agreement.


4.1Severance Compensation:


(a)If the Employee experiences a Termination of Employment during the Limited
Period because the Company terminated the Employee’s employment during the
Limited Period other than pursuant to a Company Termination Event, or because
the Employee voluntarily terminated his employment during the Limited Period
pursuant to an Employee Termination Event, then the Company shall pay as
severance compensation to the Employee a lump sum cash payment equal to the
difference between the CIC amount and the French Severance Payments. Anything in
this Agreement to the contrary notwithstanding, if a Change in Control occurs
and not more than 90 days prior to the date on which the Change in Control
occurs, the Employee experiences a Termination of Employment because the Company
terminated the Employee’s employment, such Termination of Employment will be
deemed to be a Termination of Employment during the Limited Period for purposes
of this Agreement if the Employee has reasonably demonstrated that such
Termination of Employment (A) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in


7

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




Control, or (B) otherwise arose in connection with or in anticipation of a
Change in Control. In the event the Employee is entitled to the benefits under
this Agreement as a result of the preceding sentence, then the 60-calendar-day
period specified in Section 4.1(c) shall be deemed to commence on the date on
which the Employee receives the notice contemplated by the last sentence of
Section 1.3 hereof.


(b)If the Employee experiences a Termination of Employment because the Company
has terminated the Employee’s employment, the Company shall pay as compensation
to the Employee a lump sum cash payment equal to the difference between the
Agreement Amount and the French Severance Payments unless the Termination of
Employment occurs:


(i)during the Limited Period, or


(ii)pursuant to a Company Termination Event, or


(iii)for reasons of (A) criminal activity or (B) willful misconduct (“faute
lourde”) or gross negligence (“faute grave”) in the performance of the
Employee’s duties, or


(c)The payment of the Severance Compensation required by this Section 4.1 shall
be made to the Employee within 60 calendar days after the Termination Date. In
no event will the Employee have a right to designate the taxable year of any
such payment.


(d)The Severance Compensation are gross amounts and therefore will be subject to
all applicable social security contributions and taxes (employee’s part) that
may need to be withheld by the Company.


4.2Compensation through Termination: If the Employee experiences a Termination
of Employment, the Company shall pay the Employee any gross base salary that has
accrued but is unpaid through the Termination Date. If the Employee experiences
a Termination of Employment because his employment is terminated by the Company
other than for Cause, the Company shall pay the Employee an amount equivalent to
the Incentive Pay for the calendar year in which the Termination Date occurs
multiplied by a fraction, the numerator of which is the number of days in the
calendar year in which the Termination Date occurs that have expired prior to
the Termination Date and the denominator of which is three hundred sixty-five.
Such payment shall be made, in the case of a Termination of Employment during
the Limited Period, in accordance with the provisions governing payment of the
Severance Compensation under Section 4.1(c), and in the case of a Termination of
Employment other than during the Limited Period, in the year following the year
in which the Termination Date occurs but no later than March 15th of such year.


4.3Offset: To the full extent permitted by applicable law, the Company retains
the right to offset against the Severance Compensation otherwise due to the
Employee hereunder any amounts then owing and payable by such Employee to the
Company or any of its affiliates.


4.4Interest on Overdue Payments: Without limiting the rights of the Employee at
law or in equity, if the Company fails to make any payment required to be made
under this Agreement on a timely basis, the Company shall pay interest on the
amount thereof at the annualized rate of interest provided by French law.


8

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




4.5Continuation of Certain Benefits.


(a)If the Company terminates the Employee’s employment during the Limited Period
other than pursuant to a Company Termination Event, or if the Employee
voluntarily terminates his employment during the Limited Period pursuant to an
Employee Termination Event, then the Employee, and the Employee’s eligible
dependents, shall be entitled to continue to participate in the Company’s
medical, dental and vision plans for which the Employee was eligible immediately
prior to the Employee’s Termination Date, until the earlier of (i) Employee’s
eligibility for any such coverage under another employer’s or any other medical
plan or (ii) twelve (12) months following the termination of Employee’s
employment as provided by French law (the “CIC Benefit Continuation Period”).
The Employee’s continued participation in the Company’s medical, dental, and
vision plans shall be on the terms not less favorable than those in effect for
actively employed key employees of the Company and will be supported fully by
the Company.


(b)If the Company terminates the Employee’s employment other than during the
Limited Period and other than (i) pursuant to a Company Termination Event; (ii)
for reasons of (A) criminal activity or (B) willful misconduct (“faute lourde”)
or gross negligence (“faute grave”) in the performance of the Employee’s duties,
then the Employee, and the Employee’s eligible dependents, shall be entitled to
continue to participate in the Company’s medical, dental and vision plans for
which the Employee was eligible immediately prior to the Employee’s Termination
Date, until the earlier of (x) Employee’s eligibility for any such coverage
under another employer’s or any other medical plan or (y) 12 month period
following the termination of Employee’s employment pursuant to French law (the
“Severance Benefit Continuation Period”). The Employee’s continued participation
in the Company’s medical, dental and vision plans shall be on the terms not less
favorable than those in effect for actively employed key employees of the
Company and will be supported fully by the Company.


5.No Obligation to Mitigate Damages: The Employee shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor, except as provided in Sections
4.6(a) and 4.6(b), shall the amount of any payment or benefit provided for under
this Agreement be reduced by any compensation earned by the Employee as the
result of employment by another employer after the Termination Date, or
otherwise.


6.Confidential Information; Covenant Not To Compete:


6.1The Employee acknowledges that all trade secrets, customer lists and other
confidential business information are the exclusive property of the Company and
of The Timken Company. The Employee shall not (following the execution of this
Agreement, during the Limited Period, or at any time thereafter) disclose such
trade secrets, customer lists, or confidential business information without the
prior written consent of the Company. The Employee also shall not (following the
execution of this Agreement, during the Limited Period, or at any time
thereafter) directly or indirectly, or by acting in concert with others, employ
or attempt to employ or solicit for any employment competitive with the Company
any person(s) employed by the Company. The Employee recognizes that any
violation of this Section 6.1 and Section 6.2 is likely to result in immediate
and irreparable harm to the Company for which money damages are likely to be
inadequate. Accordingly, the Employee consents to the entry of injunctive and
other appropriate equitable relief by a court of competent jurisdiction, after
notice and hearing and the court’s finding of irreparable harm and the
likelihood of prevailing on a claim alleging violation of this Section 6, in
order to protect the Company’s


9

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




rights under this Section. Such relief shall be in addition to any other relief
to which the Company may be entitled at law or in equity.


6.2The Employee recognizes that the duties to be performed by him under the
terms of his Employment Contract as amended by the Agreement, give him access to
important confidential information and documents on the activities and the
customers of the Company and of the group of companies to which it belongs.
Consequently, the Parties have agreed to insert the present Covenant Not To
Compete obligation, it being understood that the only purpose of the restriction
on the Employee’s professional activities upon termination of his duties is to
safeguard the legitimate interests of the Company and does not have for object,
nor for consequence, to prevent the Employee from performing his professional
activity, which the Employee expressly acknowledges.


6.3Taking into account his duties, the Employee undertakes for a period of time
of 12 months beginning upon the Termination Date and ending upon the first
anniversary of the Termination Date (i.e., when the notice period is worked,
from the end of the notice period or from the date on which the notice period is
interrupted or, when the notice period is not worked, from the date of
notification of the dismissal or of the resignation), for any reason whatsoever,
to (a) refrain from engaging or participating, directly or indirectly, through
any person or legal entity in which the Employee may have any interest (whether
as key management employee, officer, director, shareholder, partner, employee,
owner or otherwise) in any Competitive Activity, as defined in Section 1.6 (a)
or (b) solicit or cause to be solicited on behalf of a competitor any person or
entity which was a customer of the Company during the term of this Agreement, if
the Employee had any direct responsibility for such customer while employed by
the Company.


6.4In consideration for this commitment not to compete as set forth above, the
Employee will receive, during the term of this obligation, a special monthly
gross indemnity equal to 5/10th of the average monthly salary including any
contractual benefits and gratifications received by the Employee over the course
of the past twelve months of presence within the Company.
However, in case of dismissal and if the Employee has not found a new
employment, the special monthly indemnity as described in the previous paragraph
will be increased to 6/10th of the above mentioned average monthly salary
including any contractual benefits and gratifications, for the period of
implementation of the present Covenant Not To Compete.
6.5The undertaking mentioned in this Article will geographically concern the
European Union and the United States of America. Because the business activities
of the Company and The Timken Company, as well as the responsibilities of the
Employee, are global, the Employee acknowledges that the geographic area covered
by this undertaking is reasonable, fair and required to protect the Company’s
interests.


6.6The special monthly indemnity amounts described in Section 6.4 are gross
amounts and therefore will be subject to all applicable social security
contributions and taxes (employee’s part) that may need to be withheld by the
Company. In addition, to the full extent permitted by applicable law, the
Company retains the right to offset against the amounts otherwise due to the
Employee hereunder any amounts then owing and payable by such Employee to the
Company or any of its affiliates.


6.7The Company will have the unilateral right, which is expressly acknowledged
by the Employee, to waive compliance by the Employee with this Covenant Not To
Compete or to reduce the term thereof, at any time during the performance of the
Agreement, and (i) at the latest upon notification of termination of contract to
the Employee or by the Employee, in case of exemption of work during notice


10

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




period; (ii) in all other cases, within an eight (8) day-period following
notification of termination of the employment contract to the Employee or by the
Employee. In the event compliance is waived or the term is reduced, the amounts
otherwise due to the Employee under Section 6.4 shall also be eliminated or
reduced proportionally.


7.Successors, Binding Agreement and Complete Agreement:


7.1Successors: The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee, to assume and agree to perform this
Agreement.


7.2Binding Agreement: This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal or legal representative, executor,
administrators, successors, heirs, distributees and legatees. This Agreement
shall be binding upon and inure to the benefit of the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company
whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.


7.3Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.


8.Notices: For the purpose of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed by letter, return receipt requested, postage prepaid,
addressed as indicated below, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of change of address shall be effective only upon receipt.


If to the Company:
Timken Europe

2, rue Timken
68000 COLMAR
FRANCE


If to the Employee:
Andreas Roellgen

Schloßstraße 1
79258 Hartheim am Rhein
Germany


9.Governing Law: The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of France.


10.Miscellaneous: No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other


11

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.


11.Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect. The provisions of
this Agreement are severable; the invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. The invalid, ineffective or unenforceable provision shall, without
further action by the parties, be automatically amended to effect the original
purpose and intent of such provision to the fullest extent legally permissible;
provided, however, that such amendment will apply only with respect to the
operation of such provision in the particular jurisdiction with respect to which
such adjudication of invalidity or unenforceability is made.
13.Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.


14.Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company.


15.Withholding of Taxes: The Company may withhold from any amount payable under
this Agreement all social contributions and taxes as shall be required pursuant
to any law or government regulation or ruling.


16.Non-assignability: This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations, hereunder, except as provided in
Sections 8.1 and 8.2 above. Without limiting the foregoing, the Employee’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his will or by the laws of descent and distribution and in the event
of any attempted assignment or transfer contrary to this Section the Company
shall have no liability to pay any amounts so attempted to be assigned or
transferred.


17.Termination of Agreement: The term of this Agreement (the “Term”) shall
commence as of the date hereof and shall expire on the close of business on
December 31, 2016; provided, however, that (i) commencing on January 1, 2017 and
each January I thereafter, the term of this Agreement will automatically be
extended for an additional year unless, not later than September 30 of the
immediately preceding year, the Company or the Employee shall have given notice
that it or the Employee, as the case may be, does not wish to have the Term
extended; (ii) if a Change in Control occurs during the Term, the Term will
expire on the last day of the Limited Period; and (iii) subject to Section 4.1,
if the Employee ceases for any reason to be a key employee of the Company or any
Subsidiary, thereupon without further action the Term shall be deemed to have
expired and this Agreement will immediately terminate and be of no further
effect. For purposes of this Section 17, the Employee shall not be deemed to
have ceased to be an employee of the Company or any Subsidiary by reason of the
transfer of Employee’s employment between the Company and any Subsidiary, or
among any Subsidiaries.


18.Language of the Agreement. The present Agreement is drafted in French and in
English. However, the English version was drafted only for mutual understanding
purposes between the Parties during the negotiation of the clauses of the
Agreement. Therefore, in compliance with French law which is applicable


12

--------------------------------------------------------------------------------

July 18th, 2016
Confidential




to the Employment Contract, the Parties acknowledge that only the French version
of the present Amendment shall be enforceable between them.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first set forth above.
By:
/s/ Andreas Roellgen    

Employee


By:
/s/ Dominique Ohl    

Timken Europe
Dominique Ohl
General Manager Organizational
Advancement - Europe.




13